DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "susceptible" in claims 8 and 15 is a relative term which renders the claim indefinite.  The term "susceptible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of this term are. All living things have a natural susceptibility to all kinds of pathogens, so simply stating a plant is susceptible to a pathogen does not make clear what the applicant is intending to claim.
The term "exposing" in claim 8 and “exposed” in claim 15 are relative terms which renders the claim indefinite.  The term "exposing/exposed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of this term are. As stated above, simply being exposed to something is not a limiting claim. As described above, a parallel example would be that a human is exposed to pathogens every day at any time simply by living their life. That being said, a plant is exposed to pathogens simply by existing in a growing environment as a plant. Therefore, making it unclear as to what exactly the limitations of the claim are. Further, it is unclear if the carrier is just needed to touch the indicator plants, is the carrier injected into the indicator plant, etc. and the Specification does not provide any explanation of how that happens.
The term “sensitive” in claim 14 is a relative term which renders the claim indefinite. The term “sensitive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Similar to the rejection regarding the word “susceptible,” it is unclear what the metes and bounds of this term are. All living things have a natural sensitivity to all kinds of pathogens, so simply stating a plant is sensitive to a pathogen does not make clear what the applicant is intending to claim.
Claim 14 recites the limitation “wherein said indicator plants are cultivated to have an increased sensitivity to said pathogen.” Extending off of the issues of the relative term “sensitive” just above, “increased sensitivity” is also unclear of what the metes and bounds are for this limitation. “Increased sensitivity” is not defined by the claim and the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since there is no baseline of what “sensitive” actually means, it cannot be determined what “increased sensitivity” means.
The term “contacted” in claim 14 is a relative term which renders the claim indefinite. The term “contacted” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Similar to the rejection regarding the word “exposed,” it is unclear what the metes and bounds of this term are. As stated above, simply being exposed to something is not a limiting claim. As described above, a parallel example would be that a human is exposed to pathogens every day at any time simply by living their life. That being said, a plant is exposed to pathogens simply by existing in a growing environment as a plant. Therefore, making it unclear as to what exactly the limitations of the claim are. Further, it is unclear if the carrier is just needed to touch the indicator plants, is the carrier injected into the indicator plant, etc. and the Specification does not provide any explanation of how that happens.
Claims 14 and 15 recite the language “A method for demonstrating the presence of a particular pathogen in a carrier, in particular in seed.” The language of “in particular in seed” lends the limitation to be a suggestion rather than a required limiting feature. The metes and bounds of the claim are unclear because this language does not clearly convey what is a required limitation.
Claims 8 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the method is supposedly “a method for demonstrating the presence of a particular pathogen in a carrier,” but nowhere in the method is there a step that actually demonstrates the presence of a particular pathogen in a carrier. Claim 8 merely recites: “monitoring said indicator plants for a reaction to the pathogen” which is a step that is not demonstrating the presence of a pathogen in a carrier. Claims 14 and 15 merely recite: “wherein said indicator plants are contacted/exposed to at least a sample of said carrier” which also does not demonstrate the presence of a pathogen in a carrier. It is unclear how this method can be a method for demonstrating a presence of a pathogen in a carrier when a step of actually demonstrating the pathogen is not recited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 20140283442 A1) in view of Bhattacharya (US 20180242539 A1).
Regarding claim 8, Thomas teaches a method for demonstrating the presence of a particular pathogen in a carrier (Paragraph [0002]); 
providing one or more indicator plants susceptible to said pathogen (all plants are at least partially susceptible to pathogens) are cultivated (Paragraph [0007]; zone of plants); 
exposing said indicator plants to at least a sample of the pathogen (Paragraphs [0004]-[0005]; determine susceptibility of plants to pathogens, can test this by injecting plants with the pathogen); and
monitoring said indicator plants for a reaction to the pathogen (Paragraph [0004]; collect data on the plants that are exposed to a pathogen).
	Thomas does not teach that the plants were cultivated with the method of claim 1.
Bhattacharya teaches a method for cultivating a crop, comprising: 
using crops of identical genotype and cultivating the crops to have substantially identical genotypes (Paragraph [0048] and [0055]; specific type of plant species [i.e. genotype] is chosen to be cultivated, specific growth parameters are selected depending on the plant species, all of the plants are subjected to the same growth factors and therefore will have substantially identical phenotypes);
artificially subjecting the crop to a number of growth factors in an at least substantially daylight-free, conditioned environment (Figure 1, Paragraphs [0001] and [0007]-[0016]; method of growing plants 30 in a controlled condition environment in a grow cabinet being substantially day-light free with growth factors such as temperature, climate, light, etc.); 
which growth factors at least comprise at least for said crops:
a substantially identical photosynthetically active radiation spectrum (Paragraphs [0009] and [0035]; lighting control unit 50 providing PAR spectrum to plants, the plants are all in the same area and therefore receiving the same PAR); 
a substantially identical ambient room temperature (Paragraphs [0010] and [0015]; climate control unit 60 and temperature control unit 61 controlling ambient room temperature, the plants are all in the same area and therefore receiving the same room temperature); and 
a substantially identical leaf evaporation (Paragraph [0015]; humidity control unit 68 and gaseous exchange unit 67 controlling leaf evaporation, the plants are all in the same area and therefore receiving the same humidity); 
wherein the crop is subjected during a cultivation period to a common predetermined cultivation schedule (Paragraph [0048]; custom developed cultivation control recipes for specific crops), imposing a predetermined ratio of water and dry matter in the crop as well as defining a predetermined composition in the dry matter (Paragraphs [0042] and [0046]; nutrient composition and concentration control and water availability control; Paragraph [0051]; adjust nutritional composition for specific plants); 
wherein said cultivation schedule comprises common values for said growth factors for said crops (Paragraphs [0048], [0051], and [0064]; growth recipes controlling growth parameters such as nutrition, light, temperature, etc. are selected and set based on specific plant, parameters selected for a specific type of plant are common to all plants of that type).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the pathogen detection teachings of Thomas with the method of cultivating plants taught by Bhattacharya in order to provide a completely controlled environment catering to the specific needs of the plants to promote optimal growth.
Regarding claim 14, Thomas teaches a method for demonstrating the presence of a particular pathogen in a carrier, in particular in seed (Paragraph [0002]):
Wherein one or more indicator plants sensitive to said pathogen (all plants are at least partially susceptible to pathogens) are cultivated (Paragraph [0007]; zone of plants); 
wherein said indicator plants are contacted by at least a sample of said carrier (Paragraphs [0004]-[0005]; determine susceptibility of plants to pathogens, can test this by injecting plants with the pathogen).
Thomas does not teach wherein one or more indicator plants of identical genotype that are sensitive to said pathogen are cultivated to have substantially identical phenotypes in that: said indicator plants artificially are subjected to a number of growth factors in an at least substantially daylight free, conditioned environment, which growth factors comprises at least for said indicator plants: a substantially identical photosynthetically active radiation spectrum; a substantially identical ambient room temperature and a substantially identical leaf evaporation, wherein the indicator plants are subjected during their cultivation period to a common predetermined cultivation schedule, imposing a predetermined ratio of water and dry matter on the indicator plants as well as defining a predetermined composition in the dry matter, wherein said cultivation schedule comprises common values for said growth factors for said indicator plants.
Bhattacharya teaches a method for cultivating a crop, comprising: 
wherein one or more indicator plants of identical genotype that are sensitive to said pathogen are cultivated to have substantially identical phenotypes (Paragraph [0048] and [0055]; specific type of plant species [i.e. genotype] is chosen to be cultivated, specific growth parameters are selected depending on the plant species, all of the plants are subjected to the same growth factors and therefore will have substantially identical phenotypes) in that: 
said indicator plants artificially are subjected to a number of growth factors in an at least substantially daylight free, conditioned environment (Figure 1, Paragraphs [0001] and [0007]-[0016]; method of growing plants 30 in a controlled condition environment in a grow cabinet being substantially day-light free with growth factors such as temperature, climate, light, etc.), which growth factors comprises at least for said indicator plants:
a substantially identical photosynthetically active radiation spectrum (Paragraphs [0009] and [0035]; lighting control unit 50 providing PAR spectrum to plants, the plants are all in the same area and therefore receiving the same PAR); 
a substantially identical ambient room temperature (Paragraphs [0010] and [0015]; climate control unit 60 and temperature control unit 61 controlling ambient room temperature, the plants are all in the same area and therefore receiving the same room temperature); and 
a substantially identical leaf evaporation (Paragraph [0015]; humidity control unit 68 and gaseous exchange unit 67 controlling leaf evaporation, the plants are all in the same area and therefore receiving the same humidity); 
wherein the indicator plants are subjected during their cultivation period to a common predetermined cultivation schedule (Paragraph [0048]; custom developed cultivation control recipes for specific crops), imposing a predetermined ratio of water and dry matter on the indicator plants as well as defining a predetermined composition in the dry matter (Paragraphs [0042] and [0046]; nutrient composition and concentration control and water availability control; Paragraph [0051]; adjust nutritional composition for specific plants); and 
wherein said cultivation schedule comprises common values for said growth factors for said indicator plants (Paragraphs [0048], [0051], and [0064]; growth recipes controlling growth parameters such as nutrition, light, temperature, etc. are selected and set based on specific plant, parameters selected for a specific type of plant are common to all plants of that type).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the pathogen detection teachings of Thomas with the method of cultivating plants taught by Bhattacharya in order to provide a completely controlled environment catering to the specific needs of the plants to promote optimal growth.
Regarding claim 15, Thomas teaches a method for demonstrating the presence of a particular pathogen in a carrier, in particular in seed (Paragraph [0002]):
wherein one or more indicator plants susceptible to said pathogen (all plants are at least partially sensitive to pathogens) are cultivated (Paragraph [0007]; zone of plants); 
wherein said indicator plants are cultivated to have an increased sensitivity to said pathogen (all plants are at least partially sensitive to pathogens; see 112 rejection); and 
wherein said indicator plants are exposed to at least a sample of said carrier (Paragraphs [0004]-[0005]; determine susceptibility of plants to pathogens, can test this by injecting plants with the pathogen).
Thomas does not teach wherein one or more indicator plants of identical genotype that are sensitive to said pathogen are cultivated to have substantially identical phenotypes in that: said indicator plants artificially are subjected to a number of growth factors in an at least substantially daylight free, conditioned environment, which growth factors comprises at least for said indicator plants: a substantially identical photosynthetically active radiation spectrum; a substantially identical ambient room temperature and a substantially identical leaf evaporation, wherein the indicator plants are subjected during their cultivation period to a common predetermined cultivation schedule, imposing a predetermined ratio of water and dry matter on the indicator plants as well as defining a predetermined composition in the dry matter, wherein said cultivation schedule comprises common values for said growth factors for said indicator plants.
Bhattacharya teaches a method for cultivating a crop, comprising:  
wherein one or more indicator plants of identical genotype that are sensitive to said pathogen are cultivated to have substantially identical phenotypes (Paragraph [0048] and [0055]; specific type of plant species [i.e. genotype] is chosen to be cultivated, specific growth parameters are selected depending on the plant species, all of the plants are subjected to the same growth factors and therefore will have substantially identical phenotypes) in that: 
said indicator plants artificially are subjected to a number of growth factors in an at least substantially daylight free, conditioned environment (Figure 1, Paragraphs [0001] and [0007]-[0016]; method of growing plants 30 in a controlled condition environment in a grow cabinet being substantially day-light free with growth factors such as temperature, climate, light, etc.), which growth factors comprises at least for said indicator plants:
a substantially identical photosynthetically active radiation spectrum (Paragraphs [0009] and [0035]; lighting control unit 50 providing PAR spectrum to plants, the plants are all in the same area and therefore receiving the same PAR); 
a substantially identical ambient room temperature (Paragraphs [0010] and [0015]; climate control unit 60 and temperature control unit 61 controlling ambient room temperature, the plants are all in the same area and therefore receiving the same room temperature); and 
a substantially identical leaf evaporation (Paragraph [0015]; humidity control unit 68 and gaseous exchange unit 67 controlling leaf evaporation, the plants are all in the same area and therefore receiving the same humidity); 
wherein the indicator plants are subjected during their cultivation period to a common predetermined cultivation schedule (Paragraph [0048]; custom developed cultivation control recipes for specific crops), imposing a predetermined ratio of water and dry matter on the indicator plants as well as defining a predetermined composition in the dry matter (Paragraphs [0042] and [0046]; nutrient composition and concentration control and water availability control; Paragraph [0051]; adjust nutritional composition for specific plants); and 
wherein said cultivation schedule comprises common values for said growth factors for said indicator plants (Paragraphs [0048], [0051], and [0064]; growth recipes controlling growth parameters such as nutrition, light, temperature, etc. are selected and set based on specific plant, parameters selected for a specific type of plant are common to all plants of that type).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the pathogen detection teachings of Thomas with the method of cultivating plants taught by Bhattacharya in order to provide a completely controlled environment catering to the specific needs of the plants to promote optimal growth.
Claims 8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya (US 20180242539 A1) in view of Thomas et al. (US 20140283442 A1).
Regarding claim 8, Bhattacharya teaches plants susceptible to a particular pathogen (Paragraph [0057]; air filter 65 cleaning air before entering grow chamber 30 implies that the plants are susceptible to pathogens) being cultivated according to the method as follows:
using crops of identical genotype and cultivating the crops to have substantially identical genotypes (Paragraph [0048] and [0055]; specific type of plant species [i.e. genotype] is chosen to be cultivated, specific growth parameters are selected depending on the plant species, all of the plants are subjected to the same growth factors and therefore will have substantially identical phenotypes);
artificially subjecting the crop to a number of growth factors in an at least substantially daylight-free, conditioned environment (Figure 1, Paragraphs [0001] and [0007]-[0016]; method of growing plants 30 in a controlled condition environment in a grow cabinet being substantially day-light free with growth factors such as temperature, climate, light, etc.); 
which growth factors at least comprise at least for said crops:
a substantially identical photosynthetically active radiation spectrum (Paragraphs [0009] and [0035]; lighting control unit 50 providing PAR spectrum to plants, the plants are all in the same area and therefore receiving the same PAR); 
a substantially identical ambient room temperature (Paragraphs [0010] and [0015]; climate control unit 60 and temperature control unit 61 controlling ambient room temperature, the plants are all in the same area and therefore receiving the same room temperature); and 
a substantially identical leaf evaporation (Paragraph [0015]; humidity control unit 68 and gaseous exchange unit 67 controlling leaf evaporation, the plants are all in the same area and therefore receiving the same humidity); 
wherein the crop is subjected during a cultivation period to a common predetermined cultivation schedule (Paragraph [0048]; custom developed cultivation control recipes for specific crops), imposing a predetermined ratio of water and dry matter in the crop as well as defining a predetermined composition in the dry matter (Paragraphs [0042] and [0046]; nutrient composition and concentration control and water availability control; Paragraph [0051]; adjust nutritional composition for specific plants); 
wherein said cultivation schedule comprises common values for said growth factors for said crops (Paragraphs [0048], [0051], and [0064]; growth recipes controlling growth parameters such as nutrition, light, temperature, etc. are selected and set based on specific plant, parameters selected for a specific type of plant are common to all plants of that type).
Bhattacharya does not teach a method for demonstrating the presence of a pathogen in a carrier, in particular in seed, wherein one or more indicator plants are exposed to at least a sample of the carrier.
Thomas teaches a method for demonstrating the presence of a particular pathogen in a carrier (Paragraph [0002]); 
providing one or more indicator plants susceptible to said pathogen (all plants are at least partially susceptible to pathogens) are cultivated (Paragraph [0007]; zone of plants); 
exposing said indicator plants to at least a sample of the pathogen (Paragraphs [0004]-[0005]; determine susceptibility of plants to pathogens, can test this by injecting plants with the pathogen); and
monitoring said indicator plants for a reaction to the pathogen (Paragraph [0004]; collect data on the plants that are exposed to a pathogen).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the method of cultivating plants taught by Bhattacharya with the method of determining the presence of a pathogen taught by Thomas to provide a way to analyze the amount of resistance or lack of resistance that plants have towards certain pathogens in order to determine whether or not the growing conditions and environment need to be altered to better suite the plant and the goals of the user.
Regarding claim 14, Bhattacharya teaches plants susceptible to a particular pathogen (Paragraph [0057]; air filter 65 cleaning air before entering grow chamber 30 implies that the plants are susceptible to pathogens) being cultivated according to the method as follows:
using crops of identical genotype and cultivating the crops to have substantially identical genotypes (Paragraph [0048] and [0055]; specific type of plant species [i.e. genotype] is chosen to be cultivated, specific growth parameters are selected depending on the plant species, all of the plants are subjected to the same growth factors and therefore will have substantially identical phenotypes);
artificially subjecting the crop to a number of growth factors in an at least substantially daylight-free, conditioned environment (Figure 1, Paragraphs [0001] and [0007]-[0016]; method of growing plants 30 in a controlled condition environment in a grow cabinet being substantially day-light free with growth factors such as temperature, climate, light, etc.); 
which growth factors at least comprise at least for said crops:
a substantially identical photosynthetically active radiation spectrum (Paragraphs [0009] and [0035]; lighting control unit 50 providing PAR spectrum to plants, the plants are all in the same area and therefore receiving the same PAR); 
a substantially identical ambient room temperature (Paragraphs [0010] and [0015]; climate control unit 60 and temperature control unit 61 controlling ambient room temperature, the plants are all in the same area and therefore receiving the same room temperature); and 
a substantially identical leaf evaporation (Paragraph [0015]; humidity control unit 68 and gaseous exchange unit 67 controlling leaf evaporation, the plants are all in the same area and therefore receiving the same humidity); 
wherein the crop is subjected during a cultivation period to a common predetermined cultivation schedule (Paragraph [0048]; custom developed cultivation control recipes for specific crops), imposing a predetermined ratio of water and dry matter in the crop as well as defining a predetermined composition in the dry matter (Paragraphs [0042] and [0046]; nutrient composition and concentration control and water availability control; Paragraph [0051]; adjust nutritional composition for specific plants); 
wherein said cultivation schedule comprises common values for said growth factors for said crops (Paragraphs [0048], [0051], and [0064]; growth recipes controlling growth parameters such as nutrition, light, temperature, etc. are selected and set based on specific plant, parameters selected for a specific type of plant are common to all plants of that type).
Bhattacharya does not teach a method for demonstrating the presence of a particular pathogen in a carrier, in particular in seed, wherein one or more indicator plants are contacted by at least a sample of the carrier.
Thomas teaches a method for demonstrating the presence of a particular pathogen in a carrier (Paragraph [0002]); 
providing one or more indicator plants sensitive to said pathogen (all plants are at least partially sensitive to pathogens) are cultivated (Paragraph [0007]; zone of plants); 
contacting said indicator plants to at least a sample of the pathogen (Paragraphs [0004]-[0005]; determine susceptibility of plants to pathogens, can test this by injecting plants with the pathogen).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the method of cultivating plants taught by Bhattacharya with the method of determining the presence of a pathogen taught by Thomas to provide a way to analyze the amount of resistance or lack of resistance that plants have towards certain pathogens in order to determine whether or not the growing conditions and environment need to be altered to better suite the plant and the goals of the user.
Regarding claim 15, Bhattacharya teaches plants susceptible to a particular pathogen (Paragraph [0057]; air filter 65 cleaning air before entering grow chamber 30 implies that the plants are susceptible to pathogens) being cultivated according to the method as follows:
using crops of identical genotype and cultivating the crops to have substantially identical genotypes (Paragraph [0048] and [0055]; specific type of plant species [i.e. genotype] is chosen to be cultivated, specific growth parameters are selected depending on the plant species, all of the plants are subjected to the same growth factors and therefore will have substantially identical phenotypes);
artificially subjecting the crop to a number of growth factors in an at least substantially daylight-free, conditioned environment (Figure 1, Paragraphs [0001] and [0007]-[0016]; method of growing plants 30 in a controlled condition environment in a grow cabinet being substantially day-light free with growth factors such as temperature, climate, light, etc.); 
which growth factors at least comprise at least for said crops:
a substantially identical photosynthetically active radiation spectrum (Paragraphs [0009] and [0035]; lighting control unit 50 providing PAR spectrum to plants, the plants are all in the same area and therefore receiving the same PAR); 
a substantially identical ambient room temperature (Paragraphs [0010] and [0015]; climate control unit 60 and temperature control unit 61 controlling ambient room temperature, the plants are all in the same area and therefore receiving the same room temperature); and 
a substantially identical leaf evaporation (Paragraph [0015]; humidity control unit 68 and gaseous exchange unit 67 controlling leaf evaporation, the plants are all in the same area and therefore receiving the same humidity); 
wherein the crop is subjected during a cultivation period to a common predetermined cultivation schedule (Paragraph [0048]; custom developed cultivation control recipes for specific crops), imposing a predetermined ratio of water and dry matter in the crop as well as defining a predetermined composition in the dry matter (Paragraphs [0042] and [0046]; nutrient composition and concentration control and water availability control; Paragraph [0051]; adjust nutritional composition for specific plants); 
wherein said cultivation schedule comprises common values for said growth factors for said crops (Paragraphs [0048], [0051], and [0064]; growth recipes controlling growth parameters such as nutrition, light, temperature, etc. are selected and set based on specific plant, parameters selected for a specific type of plant are common to all plants of that type).
Bhattacharya does not teach a method for demonstrating the presence of a particular pathogen in a carrier, in particular in seed, wherein said indicator plants are cultivated to have an increased sensitivity to said pathogen, wherein one or more indicator plants are contacted by at least a sample of the carrier.
Thomas teaches a method for demonstrating the presence of a particular pathogen in a carrier (Paragraph [0002]); 
providing one or more indicator plants susceptible to said pathogen (all plants are at least partially susceptible to pathogens) are cultivated (Paragraph [0007]; zone of plants); 
wherein said indicator plants are cultivated to have an increased sensitivity to said pathogen (all plants are at least partially susceptible to pathogens; see 112 rejection); and
contacting said indicator plants to at least a sample of the pathogen (Paragraphs [0004]-[0005]; determine susceptibility of plants to pathogens, can test this by injecting plants with the pathogen).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the method of cultivating plants taught by Bhattacharya with the method of determining the presence of a pathogen taught by Thomas to provide a way to analyze the amount of resistance or lack of resistance that plants have towards certain pathogens in order to determine whether or not the growing conditions and environment need to be altered to better suite the plant and the goals of the user.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 20140283442 A1) in view of Bhattacharya (US 20180242539 A1) as applied to claim 8 above, and further in view of von Maltzahn (US 20150020239 A1).
Regarding claim 13, Thomas as modified above teaches wherein the carrier (pathogen) is injected in to the stalk of a plant (Paragraphs [004]-[005]). Thomas does not teach wherein the carrier is a seed or plurality of seeds.
von Maltzahn teaches a carrier of a pathogen is seed or a plurality of seeds (Paragraph [0095]; seeds harbor pathogens).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the method of determining the presence of a pathogen as taught by Thomas with the carrier being seed as taught by von Maltzahn as it is an alternative way to expose plants to a pathogen since seeds are known to harbor pathogens.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya (US 20180242539 A1) in view of Thomas et al. (US 20140283442 A1) as applied to claim 8 above, and further in view of von Maltzahn (US 20150020239 A1).
Regarding claim 13, the modified reference teaches the limitations of claim 8 and further Thomas teaches wherein the carrier (pathogen) is injected in to the stalk of a plant (Paragraphs [004]-[005]). Thomas does not teach wherein the carrier is a seed or plurality of seeds.
von Maltzahn teaches a carrier of a pathogen is seed or a plurality of seeds (Paragraph [0095]; seeds harbor pathogens).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the method of determining the presence of a pathogen as taught by Thomas with the carrier being seed as taught by von Maltzahn as it is an alternative way to expose plants to a pathogen since seeds are known to harbor pathogens.
Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the 112b rejections for the terms “susceptible” and “exposed” are not found persuasive. As stated above in the 112b rejections, both of these words are relative terms and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All living things have a natural susceptibility to all kinds of particular pathogens, so simply stating a plant is susceptible to a pathogen does not make clear what the applicant is intending to claim. And all living things are naturally exposed to all kinds of pathogens, so simply stating the plant is exposed to a carrier does not make clear what is meant by “exposing.” It is unclear if the carrier is just needed to touch the indicator plants, is the carrier injected into the indicator plant, etc. and the Specification does not provide any explanation of how that happens. This argument also applies to the alternative language used in claim 14 of “sensitive” and “contacted.” 
Applicant’s argument on Page 9: 
“The present invention is concerned with a method of detecting the presence of a pathogen in a carrier. To that end one or more indicator plants are used that are known to be sensitive to the particular pathogen in order to obtain an indication whether or not the pathogen actually is/was present in the carrier. 
As an example, infectious tobamoviruses in tomato seed may be detected by inoculating leaves of indicator plants Nicotiana tabacum cv. Xanthi NN or Nicotiana glutinosa with tomato seed extract. Infectious virions cause typical local lesions that demonstrate the presence and viability of the virus. 

The inventors have found out that such detection method can be made particularly reliable, if the detector plants that are being used may be reproduced to have both identical genotype as well as phenotype. To that end, according to the invention, the indicator plants are being cultivated in an artificial environment to obtain substantially identical and fully reproducible growth conditions, as set out in claims 8, 14, and 15. 

It is respectfully submitted that this is both new and not rendered obvious by any of Thomas and Bhattacharya, either taken individually or considered in combination. 
Thomas merely discloses an automated system for inoculation sample plants with a 
pathogen in order to gather information whether the inoculated plants are resistant or susceptible to one or more pathogens. According to the invention the indicator plants are already known to be susceptible to the pathogen to be detected and it is the carrier to which the plants are subjected that is being investigated on the actual presence or absence of that pathogen. Thomas, hence achieves the contrary to what the invention tries to establish.”
Is not found persuasive. Due to the numerous 112b rejections and overall unclear limitations of the claims, these arguments are not commensurate with the scope of the present claims. The Examiner is interpreting “a carrier” to be the pathogen which is exposed to the plants in Thomas, and those plants are monitored for a reaction. Bhattacharya teaches the specific cultivation steps that these plants are grown in. As the claims are currently presented, the combination of these references reasonably reads on the limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642